     Case 18-01147     Doc 95   Filed 10/09/20 Entered 10/09/20 11:40:13            Desc Main
                                  Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                       .
In Re:                                                 :    Chapter 13
Robert Jessman and Shannon Jessman                     :    Case No.13- 15196
             Debtors                                   :
                                                       :
Robert Jessman and Shannon Jessman                     :
             Plaintiffs,                               :
                                                       :
v.                                                     :    A.P. No.: 18-01147
                                                       :
U.S. Bank N.A. d/b/a U.S. Bank Home Mortgage           :
             Defendant                                 :
                                                       :




              STIPULATION TO DISMISS ADVERSARY PROCEEDING WITH
                                  PREJUDICE


         Robert Jessman and Shannon Jessman, the above-captioned debtors and the plaintiffs in

the adversary proceeding (“Debtors”) and U.S. Bank, National Association, d/b/a U.S. Bank

Home Mortgage (“U.S. Bank”), hereby file this stipulation to dismiss the adversary proceeding

with prejudice. The parties hereby state as follows:

         WHEREAS the Parties have entered into a confidential settlement agreement, which

includes monetary payment by US Bank to Debtors in exchange for a release of all claims;

         WHEREAS the settlement agreement reached by the parties resolves all claims and

defenses raised in this litigation.

         IT IS HEREBY STIPULATED AND AGREED, between the Debtors and U.S. Bank

that this adversary proceeding, upon approval of the Court, shall be dismissed with prejudice.




83788641v.1
83792712v.1
  Case 18-01147      Doc 95     Filed 10/09/20 Entered 10/09/20 11:40:13       Desc Main
                                  Document     Page 2 of 2




Dated: October 9, 2020                                Dated: October 9, 2020

Respectfully Submitted By:

Debtors/Plaintiffs                                    Defendant
Robert and Shannon Jessman                            U.S. Bank, National Association
By their Attorneys                                    By their Attorneys

/s/ Raven Moeslinger                                  /s/ Robert J .Durant, Jr.
Raven Moeslinger (BBO#687956)                         Robert J. Durant, Jr. (BBO# 638608)
Nicholas F. Ortiz (BBO# 655135)                       Locke Lord, LLP
Colin D. Creager (BBO # 697526)                       2800 Financial Plaza
Law Office of Nicholas F. Ortiz, P.C.                 Providence, RI 02903
50 Congress Street, Suite 540                         401-274-9200
Boston, MA 02109                                      Robert.Durant@lockelord.com
617-338-9400
cdc@mass-legal.com
                                                      and

                                                      /s/ Stephanie Sprague
                                                      Stephanie Sprague (BBO# 667714)
                                                      Locke Lord, LLP
                                                      111 Huntington Ave., 9th Floor
                                                      Boston, MA 02199
                                                      617-239-0222
                                                      Stephanie.Sprague@lockelord.com




                                            -2-
83788641v.1
83792712v.1
